Exhibit 10.2

 

 

 

 

KBR SENIOR EXECUTIVE PERFORMANCE PAY PLAN

RESTATED JANUARY 1, 2011

 

 

 



--------------------------------------------------------------------------------

INDEX

 

ARTICLE I

     1   

PURPOSE

     1   

ARTICLE II

     1   

DEFINITIONS

     1     

2.1

  

Definitions.

     1     

2.2

  

Number.

     4     

2.3

  

Headings.

     4   

ARTICLE III

     4   

PARTICIPATION

     4     

3.1

  

Participants.

     4     

3.2

  

Partial Plan Year Participation

     4     

3.3

  

No Right to Participate

     5     

3.4

  

Plan Exclusive

     5     

3.5

  

Consent to Dispute Resolution

     5   

ARTICLE IV

     5   

ADMINISTRATION

     5   

ARTICLE V

     5   

REWARD DETERMINATIONS

     5     

5.1

  

Performance Measures

     5     

5.2

  

Performance Requirements

     5     

5.3

  

Reward Determinations

     6     

5.4

  

Reward Opportunities

     6     

5.5

  

Discretionary Adjustments.

     6   

ARTICLE VI

     6   

DISTRIBUTION OF REWARDS

     6     

6.1

  

Form and Timing of Payment

     6     

6.2

  

Elective Deferral

     7     

6.3

  

Tax Withholding

     7   

 

i



--------------------------------------------------------------------------------

ARTICLE VII

     7   

TERMINATION OF EMPLOYMENT

     7       

7.1

     

Termination of Service During Plan Year.

     7       

7.2

     

Termination of Service After End of Plan Year But Prior to the Payment Date.

     7   

ARTICLE VIII

     7   

RIGHTS OF PARTICIPANTS AND BENEFICIARIES

     7       

8.1

     

Status as a Participant or Beneficiary.

     7       

8.2

     

Employment.

     8       

8.3

     

Nontransferability.

     8       

8.4

     

Nature of Plan.

     8   

ARTICLE IX

     8   

CORPORATE CHANGE

     8   

ARTICLE X

     9   

AMENDMENT AND TERMINATION

     9   

ARTICLE XI

     9   

MISCELLANEOUS

     9       

11.1

     

Governing Law.

     9       

11.2

     

Severability.

     9       

11.3

     

Successor.

     9       

11.4

     

Other Agreements.

     9        11.5      

Effective Date.

     9   

 

ii



--------------------------------------------------------------------------------

KBR SENIOR EXECUTIVE PERFORMANCE PAY PLAN

The Board of Directors of KBR, Inc. (the “Board”) previously established the
KBR, Inc. 2006 Stock and Incentive Plan (the “2006 Plan”). Section XI of the
2006 Plan authorizes the Compensation Committee of the Board to grant
“Performance Awards” with such terms as the Compensation Committee may establish
in its discretion. Effective January 1, 2011 (except as otherwise indicated in
specific provisions of the Plan), the Compensation Committee hereby restates
this KBR Senior Executive Performance Pay Plan (the “Plan”) pursuant to the
provisions of Article XI of the 2006 Plan. All awards under this Plan are
intended to qualify as qualified performance-based compensation under
Section 162(m) of the Code to the extent such awards are made to participants
who are “covered employees” as that term is defined in Section 162(m) of the
Internal Revenue Code of 1986, as amended.

ARTICLE I

PURPOSE

The purpose of the Plan is to reward management of the Company and its
Affiliates for improving financial results which drive the creation of value for
shareholders of the Company and thereby, serve to attract, motivate, reward, and
retain high caliber employees required for the success of the Company. The Plan
provides a means to link total and individual cash compensation to Company
performance.

ARTICLE II

DEFINITIONS

2.1 Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.

“Affiliate” shall mean a Subsidiary of the Company or a division or designated
group of the Company or a Subsidiary.

“Base Salary” shall mean the Participant’s annual base salary as determined on
the first day of January during the applicable calendar year (or the first day
an employee becomes eligible to participate in the Plan if such day occurs after
the first day of January). For purposes of this calculation, Base Salary
includes base salary a Participant could have received in cash in lieu of
(i) contributions made on such Participant’s behalf to a qualified plan
maintained by the Company or to any cafeteria plan under Section 125 of the Code
maintained by the Company and (ii) deferrals of compensation made at the
Participant’s election pursuant to a plan or arrangement of the Company or an
Affiliate, but excluding any Rewards under this Plan and any other bonuses,
incentive pay or special awards.

“Beneficiary” shall mean the person, persons, trust or trusts entitled by will
or the laws of descent and distribution to receive the benefits specified under
the Plan in the event of the Participant’s death prior to full payment of a
Reward.

 

1



--------------------------------------------------------------------------------

“Board of Directors” shall mean the Board of Directors of the Company.

“CEO” shall mean the Chief Executive Officer of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of Directors of the Company,
appointed by the Board of Directors from among its members, no member of which
shall be an employee of the Company or a Subsidiary.

“Common Stock” shall mean the common stock, par value $0.001 per share of KBR,
Inc.

“Company” shall mean KBR, Inc. and its successors.

“Corporate Change” shall mean one of the following events: (i) the merger,
consolidation or other reorganization of the Company in which the outstanding
Common Stock is converted into or exchanged for a different class of securities
of the Company, a class of securities of any other issuer (except a direct or
indirect wholly owned Subsidiary), cash or property; (ii) the sale, lease or
exchange of all or substantially all of the assets of the Company to another
corporation or entity (except a direct or indirect wholly owned Subsidiary);
(iii) the adoption by the stockholders of the Company of a plan of liquidation
and dissolution; (iv) the acquisition (other than any acquisition pursuant to
any other clause of this definition) by any person or entity, including, without
limitation, a “group” as contemplated by Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended, of beneficial ownership, as contemplated by
such Section, of more than twenty percent (based on voting power) of the
Company’s outstanding capital stock, provided, however, that, this clause
(iv) shall not apply to the acquisition or beneficial ownership by Halliburton
Company of the Company’s outstanding capital stock so long as Halliburton
Company is the beneficial owner of more than twenty percent (based on voting
power) of the Company’s outstanding capital stock, unless and until such time as
Halliburton Company shall cease to be the beneficial owner of more than twenty
percent (based on voting power) of the Company’s outstanding capital stock and
thereafter Halliburton Company, together with any persons or entities which
could be included with Halliburton Company as a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, shall acquire
beneficial ownership of more than twenty percent (based on voting power) of the
Company’s outstanding capital stock; or (v) as a result of or in connection with
a contested election of directors, the persons who were directors of the Company
before such election shall cease to constitute a majority of the Board.

“Dispute Resolution Program” shall mean the Halliburton Dispute Resolution
Program or its successor, the KBR Dispute Resolution Program.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

2



--------------------------------------------------------------------------------

“Officer” shall mean a full officer of the Company or an Affiliate.

“Participant” shall mean any active employee of the Company or an Affiliate who
participates in the Plan pursuant to the provisions of Article III hereof. An
employee shall not be eligible to participate in the Plan while on a leave of
absence.

“Participant Category” shall mean a grouping of Participants determined in
accordance with the applicable provisions of Article III.

“Payment Date” shall mean, with respect to a particular Plan Year, the date the
Reward is actually paid, which shall be as soon as administratively practicable
following the end of the applicable Plan Year, but in no event later than the
March 15th following the applicable Plan Year.

“Performance Goals” shall mean, for a particular Plan Year, established levels
of applicable Performance Measures.

“Performance Measures” shall mean the criteria used in determining Performance
Goals for particular Participant Categories, which may include one or more of
the performance measures identified in Article XI of the 2006 Plan. Performance
Measures may vary from business unit to business unit and from Participant to
Participant within a particular business unit as deemed appropriate.

“Plan” shall mean the KBR Senior Executive Performance Pay Plan restated
effective January 1, 2011, and as the same may thereafter be amended from time
to time.

“Plan Year” shall mean the calendar year ending each December 31.

“Reward” shall mean the dollar amount of incentive compensation payable to a
Participant under the Plan for a Plan Year determined in accordance with
Section 5.3.

“Reward Opportunity” shall mean, with respect to each Participant Category,
incentive reward payment amounts, expressed as a percentage of Base Salary,
which correspond to various levels of pre-established Performance Goals,
determined pursuant to the Reward Schedule.

“Reward Schedule” shall mean the schedule which aligns the level of achievement
of applicable Performance Goals with Reward Opportunities for a particular Plan
Year, such that the level of achievement of the pre-established Performance
Goals at the end of such Plan Year will determine the actual Reward.

“Senior Executive” shall mean (i) the CEO and (ii) any regular, full-time
employee of the Company or an Affiliate who (A) is an Officer required to file
reports with the Securities and Exchange Commission under Section 16 of the
Securities Exchange Act of 1934, (B) is an Officer who reports directly to the
CEO, (C) is the Chief Accounting Officer of the Company, or (D) is the highest
ranking management position (with at least a title of Director or above) with
direct oversight over internal audits of the Company.

 

3



--------------------------------------------------------------------------------

“Subsidiary” shall mean at any given time, a company (whether a corporation,
partnership, limited liability company or other form of entity) in which the
Company or any other of its Subsidiaries or both owns, directly or indirectly,
an aggregate equity interest of 50% or more.

2.2 Number. Wherever appropriate herein, words used in the singular shall be
considered to include the plural, and words used in the plural shall be
considered to include the singular.

2.3 Headings. The headings of Articles and Sections herein are included solely
for convenience, and if there is any conflict between headings and the text of
the Plan, the text shall control.

ARTICLE III

PARTICIPATION

3.1 Participants. Active employees who are Senior Executives as of the beginning
of each Plan Year shall be Participants for such Plan Year.

3.2 Partial Plan Year Participation. If, after the beginning of a Plan Year, an
employee who was not previously a Participant for such Plan Year (i) is newly
appointed or elected as a Senior Executive or (ii) returns to active employment
as a Senior Executive following a leave of absence, such employee shall become a
Participant effective with the first day of the month following such appointment
or election or return to active service, as the case may be, for the balance of
the Plan Year, on a prorated basis, unless the Committee shall determine, in its
sole discretion, that the participation shall be delayed until the beginning of
the next Plan Year.

If an employee who has previously been designated as a Participant for a
particular Plan Year takes a leave of absence during such Plan Year, the
Committee may exercise its discretion to reduce Participant’s rights to a Reward
for such Plan Year on a prorated basis corresponding to that portion of the Plan
Year during which he or she was no longer an active Participant, in which case
the prorated portion of the Reward shall be paid in accordance with the
provisions of Section 6.1.

Each Participant shall be assigned to a Participant Category at the time he or
she becomes a Participant for a particular Plan Year. If a Participant
thereafter incurs a change in status due to promotion, demotion, reassignment or
transfer, such Participant’s Reward Opportunity shall be automatically adjusted
to correspond with the Reward Opportunity for the new Participant Category, such
adjustment to be made on a pro rata basis for the balance of the Plan Year
effective with the first day of the month following such change in status,
unless the Committee exercises its discretion to reduce Participant’s rights to
a Reward for such Plan Year on a prorated basis corresponding to that portion of
the Plan Year during which he or she had a change in status.

 

4



--------------------------------------------------------------------------------

3.3 No Right to Participate. Except as provided in Sections 3.1 and 3.2, no
Participant or other employee of the Company or an Affiliate shall, at any time,
have a right to participate in the Plan for any Plan Year, notwithstanding
having previously participated in the Plan.

3.4 Plan Exclusive. No employee shall simultaneously participate in this Plan
and in any other short-term incentive plan of the Company or an Affiliate unless
such employee’s participation in such other plan is approved by the CEO, or his
delegate.

3.5 Consent to Dispute Resolution. Participation in the Plan constitutes consent
by the Participant to be bound by the terms and conditions of the Dispute
Resolution Program which in substance requires that all disputes arising out of
or in any way related to employment with the Company or its Affiliates,
including any disputes concerning the Plan, be resolved exclusively through such
program, which includes binding arbitration as the last step.

ARTICLE IV

ADMINISTRATION

Each Plan Year, the Committee shall establish the basis for payments under the
Plan in relation to given Performance Goals, as more fully described in Article
V hereof, and, following the end of each Plan Year, determine the actual Reward
payable for each Participant Category. The Committee shall construe and
interpret the Plan, prescribe, amend and rescind rules, regulations and
procedures relating to its administration and make all other determinations
necessary or advisable for administration of the Plan. Decisions of the
Committee shall be conclusive and binding. Subject only to compliance with the
express provisions hereof, the Committee may act in its sole and absolute
discretion with respect to matters within its authority under the Plan.

ARTICLE V

REWARD DETERMINATIONS

5.1 Performance Measures. A combination of Performance Measures shall be used in
determining Performance Goals for any Plan Year.

5.2 Performance Requirements. No later than the first 90 days after the
commencement of each Plan Year, (i) the Committee shall approve the Performance
Measures applicable to certain Participants, and (ii) the Committee shall
establish a Reward Schedule which aligns the level of achievement of applicable
Performance Goals with Reward Opportunities, such that the level of achievement
of the pre-established Performance Goals at the end of the Plan Year will
determine the actual Reward.

 

5



--------------------------------------------------------------------------------

5.3 Reward Determinations. After the end of each Plan Year, the Committee shall
determine the extent to which the Performance Goals have been achieved, and the
amount of the Reward shall be computed for each Participant in accordance with
the Reward Schedule.

5.4 Reward Opportunities. The established Reward Opportunities may vary in
relation to the Participant Categories and within the Participant Categories. In
the event a Participant changes Participant Categories during a Plan Year, the
Participant’s Reward Opportunities shall be adjusted in accordance with the
applicable provisions of Section 3.2.

5.5 Discretionary Adjustments. Once established, Performance Goals will not be
changed during the Plan Year. However, if the Committee, in its sole and
absolute discretion, determines that there has been (i) a change in the
business, operations, corporate, or capital structure, (ii) a change in the
manner in which business is conducted, (iii) any incorrect assumptions,
omissions, forecasting, or budgeting used in the initial establishment of the
Performance Goals, or (iv) any other material change or event which will impact
one or more Performance Goals in a manner the Committee did not intend, then the
Committee may, reasonably contemporaneously with such change, incorrect
forecasting or budgeting, or event, make negative adjustments to reduce or
eliminate the compensation that was due upon attainment of the Performance Goals
as it shall deem appropriate and equitable. In addition, if, within a two-year
period beginning on the date that a Reward is paid, the basis upon which the
Performance Goals were achieved for a Plan Year changes because of any material
restatement of the Company’s financial results for the same Plan Year, and the
Reward is determined to be an overpayment based on such Plan Year’s restated
financial results, the Committee may, in its sole discretion, seek recovery of
the amount of the Reward determined to be an overpayment or hold the overpayment
as debit against future Rewards. Effective January 1, 2010, Rewards based on
Performance Goals that are measured during 2010 or after and paid in 2011 or
after shall be subject to the same clawback provision in the preceding sentence
except that any clawback shall be based on a restatement of the Company’s
financial results instead of a material restatement of the Company’s financial
results. Notwithstanding the foregoing, the clawback in this Section 5.5 shall
be automatically amended to meet any clawback policy adopted by the Company,
including, but not limited to, any clawback policy adopted to satisfy the
minimum clawback requirements adopted under the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and the regulations thereunder or any other
applicable law.

ARTICLE VI

DISTRIBUTION OF REWARDS

6.1 Form and Timing of Payment. Except as otherwise provided below, the amount
of each Reward shall be paid in a cash lump sum on the Payment Date. In the
event of termination of a Participant’s employment prior to the Payment Date for
any reason other than death (in which case payment shall be made in accordance
with the applicable provisions of Article VII), the amount of any Reward (or
prorated portion thereof) payable pursuant to the provisions of Sections 7.1 or
7.2 shall be paid in cash on the Payment Date.

 

6



--------------------------------------------------------------------------------

6.2 Elective Deferral. Nothing herein shall be deemed to preclude a
Participant’s election to defer receipt of a percentage of his or her Reward
beyond the time such amount would have been payable hereunder pursuant to the
KBR Elective Deferral Plan or other similar plan and in compliance with the
requirements of Code Section 409A and related regulations and U.S. Department of
Treasury pronouncements.

6.3 Tax Withholding. The Company or employing entity through which payment of a
Reward is to be made shall have the right to deduct from any payment hereunder
any amounts that Federal, state, local or foreign tax laws require with respect
to such payments.

ARTICLE VII

TERMINATION OF EMPLOYMENT

7.1 Termination of Service During Plan Year. In the event a Participant’s
employment is terminated prior to the last business day of a Plan Year for any
reason other than death, normal retirement at or after age 65, or disability (as
determined under the Company’s Long Term Disability Plan), all of such
Participant’s rights to a Reward for such Plan Year shall be forfeited unless
the Committee shall determine that such Participant’s Reward for such Plan Year
shall be prorated based upon that portion of the Plan Year during which he or
she was a Participant, in which case the prorated portion of the Reward shall be
paid in accordance with the provisions of Section 6.1. In the case of death
during the Plan Year, the prorated amount of such Participant’s Reward shall be
paid to the Participant’s estate, or if there is no administration of the
estate, to the heirs at law, on the Payment Date. In the case of disability or
normal retirement at or after age 65, the prorated amount of a Participant’s
Reward shall be paid in accordance with the provisions of Section 6.1.

7.2 Termination of Service After End of Plan Year But Prior to the Payment Date.
If a Participant’s employment is terminated for any reason other than death,
normal retirement at or after age 65, or disability (as determined under the
Company’s Long Term Disability Plan) after the end of the applicable Plan Year,
but prior to the Payment Date, or if a Participant is employed but is not in
good standing with the Company (or its Affiliates), as determined in the
absolute and sole discretion of the Compensation Committee, on the Payment Date,
all of such Participant’s rights to a Reward for such Plan Year shall be
forfeited. In the case of death after the end of the applicable Plan Year, but
prior to the Payment Date, the amount of the Reward shall be paid to such
Participant’s estate, or if there is no administration of the estate, to the
heirs at law, as soon as practicable, but not later than the Payment Date. In
the case of disability or normal retirement at or after age 65 after the end of
the applicable Plan Year, but prior to the Payment Date, or in the absolute and
sole discretion of the Compensation Committee, the amount of the Reward then
unpaid shall be paid to the Participant in accordance with the provisions of
Section 6.1.

ARTICLE VIII

RIGHTS OF PARTICIPANTS AND BENEFICIARIES

8.1 Status as a Participant or Beneficiary. Neither status as a Participant or
Beneficiary shall be construed as a commitment that any Reward will be paid or
payable under the Plan.

 

7



--------------------------------------------------------------------------------

8.2 Employment. Nothing contained in the Plan, or in any document related to the
Plan or to any Reward, shall confer upon any Participant any right to continue
as an employee or in the employ of the Company or an Affiliate or constitute any
contract or agreement of employment for a specific term or interfere in any way
with the right of the Company or an Affiliate to reduce such person’s
compensation, to change the position held by such person or to terminate the
employment of such person, with or without cause.

8.3 Nontransferability. No benefit payable under, or interest in, this Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any such attempted action shall be
void and no such benefit or interest shall be, in any manner, liable for, or
subject to, debts, contracts, liabilities or torts of any Participant or
Beneficiary; provided, however, that, nothing in this Section 8.3 shall prevent
transfer (i) by will, (ii) by applicable laws of descent and distribution, or
(iii) pursuant to an order that satisfies the requirements for a “qualified
domestic relations order” as such term is defined in section 206(d)(3)(B) of
ERISA and section 414(p)(1)(A) of the Code, including an order that requires
distributions to an alternate payee prior to a Participant’s “earliest
retirement age” as such term is defined in section 206(d)(3)(E)(ii) of ERISA and
section 414(p)(4)(B) of the Code. Any attempt at transfer, assignment or other
alienation prohibited by the preceding sentence shall be disregarded and all
amounts payable hereunder shall be paid only in accordance with the provisions
of the Plan.

8.4 Nature of Plan. No Participant, Beneficiary or other person shall have any
right, title, or interest in any fund or in any specific asset of the Company or
any Affiliate by reason of any Reward hereunder. There shall be no funding of
any benefits which may become payable hereunder. Nothing contained in the Plan
(or in any document related thereto), nor the creation or adoption of the Plan,
nor any action taken pursuant to the provisions of the Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company or an Affiliate and any Participant, Beneficiary or other person. To the
extent that a Participant, Beneficiary or other person acquires a right to
receive payment with respect to a Reward hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company or other
employing entity, as applicable. All amounts payable under the Plan shall be
paid from the general assets of the Company or employing entity, as applicable,
and no special or separate fund or deposit shall be established and no
segregation of assets shall be made to assure payment of such amounts. Nothing
in the Plan shall be deemed to give any employee any right to participate in the
Plan except in accordance herewith.

ARTICLE IX

CORPORATE CHANGE

Unless otherwise provided in an agreement pursuant to Section 11.4, in the event
of a Corporate Change, (i) with respect to a Participant’s Reward Opportunity
for the Plan Year in which the Corporate Change occurred, such Participant shall
be entitled to an immediate cash payment equal to the maximum amount of Reward
he or she would have been entitled to receive for the Plan Year, prorated to the
date of the Corporate Change; and (ii) with respect to a Corporate Change that
occurs after the end of the Plan Year but prior to the Payment Date, a
Participant shall be entitled to an immediate cash payment equal to the Reward
earned for such Plan Year.

 

8



--------------------------------------------------------------------------------

ARTICLE X

AMENDMENT AND TERMINATION

Notwithstanding anything herein to the contrary, the Committee may, at any time,
terminate or, from time to time amend, modify or suspend the Plan; provided,
however, that, without the prior consent of the Participants affected, no such
action may adversely affect any rights or obligations with respect to any
Rewards theretofore earned for a particular Plan Year, whether or not the
amounts of such Rewards have been computed and whether or not such Rewards are
then payable, subject to the Committee’s express rights as set forth herein.

ARTICLE XI

MISCELLANEOUS

11.1 Governing Law. The Plan and all related documents shall be governed by, and
construed in accordance with, the laws of the State of Texas, without giving
effect to the principles of conflicts of law thereof, except to the extent
preempted by federal law. The Federal Arbitration Act shall govern all matters
with regard to arbitrability.

11.2 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been included herein.

11.3 Successor. All obligations of the Company under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

11.4 Other Agreements. The terms of this Plan shall not modify and shall be
subject to the terms and conditions of any employment, severance, and/or
change-in-control agreement between the Company (or a Subsidiary) and a
Participant, including, but not limited to, the requirement for a double-trigger
to provide for payment in connection with a Corporate Change rather than a
single-trigger. Further, to the extent an umbrella program is established solely
to provide funding to the Plan for purposes of complying with Section 162(m) of
the Code, any payments under any employment, severance, and/or change-in-control
agreement that are calculated based on the target bonus opportunity under the
Plan shall be based on the sub-Plan target bonus opportunity (without applying
any positive discretion) and not the target bonus opportunity under the umbrella
program.

11.5 Effective Date. The effective date of this restatement is January 1, 2011.
This Plan shall be effective from and after such date, and shall remain in
effect until such time as it may be terminated or amended pursuant to Article X.

 

9